May 2, 2013.




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         AARON LASHLEY, Appellant

NO. 14-12-00336-CR                          V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________



       This cause was heard on the transcript of the record of the court below, and
having inspected the record, the Court holds that there was error in the judgment.
Accordingly, we MODIFY the trial court’s judgment to show conviction for the
lesser included offense of theft of copper valued under $20,000, AFFIRM the
conviction as so modified, REVERSE the imposition of sentence, and REMAND
for a new punishment hearing.

      We further order this decision certified below for observance.